          Case 1:19-cv-03618-GHW Document 116 Filed 09/30/20 Page 1 of 3
                                                            USDC SDNY
    NEW YORK                                                DOCUMENT
     LONDON
                                                            ELECTRONICALLY FILED
   SINGAPORE
  PHILADELPHIA                   FIRM and AFFILIATE OFFICES DOC #:
     CHICAGO                                                DATE FILED: 9/30/2020
 WASHINGTON, DC
  SAN FRANCISCO
                                                  EVANGELOS MICHAILIDIS
  SILICON VALLEY
                                                 DIRECT DIAL: +1 212 471 1864
    SAN DIEGO                                   PERSONAL FAX: +1 212 214 0650
   LOS ANGELES                                E-MAIL: EMichailidis@duanemorris.com
     TAIWAN
     BOSTON                                           www.duanemorris.com
    HOUSTON
     AUSTIN
      HANOI
 HO CHI MINH CITY
                                                                              MEMORANDUM ENDORSED


September 29, 2020




VIA ECF

The Honorable Gregory H. Woods
Senior United States District Judge
United States District Court - Southern
District of New York
500 Pearl Street
New York, New York 10007-1312

         Re:        New York Bay Capital, LLC v. Cobalt Holdings, Inc. (19-cv-3618)(GHW)

Dear Judge Woods:

        We represent Plaintiff New York Bay Capital, LLC (“NYBAY”) in the above-referenced
matter and we submit this joint letter to update the Court on the status of discovery and to request
an adjournment of the status conference currently scheduled for October 6, 2020 to a date after
the current October 15, 2020 discovery cutoff.

NYBAY’S POSITION:

       While the parties have substantially completed all discovery, there are two open
discovery matters. The first relates to Defendant Cobalt Holdings, Inc.’s (“Cobalt”) 2019
financial records. The second relates to Cobalt’s reengagement of Evercore, Inc. (“Evercore”).

        As this Court knows, NYBAY has sought the production of Cobalt’s consolidated 2019
financial records whether in unaudited or audited form since November 2019. Cobalt was
required to maintain such records as a condition of their project financing loan from Credit
Suisse to develop and operate their ongoing telecommunications business in Mexico. Cobalt
claims that these records do not exist at this time though.


                                                                                                              D UANE M ORRIS LLP
1540 BROADWAY       NEW YORK, NY 10036-4086                                          PHONE: +1 212 471 1864   FAX: +1 212 214 0650
        Case 1:19-cv-03618-GHW Document 116 Filed 09/30/20 Page 2 of 3



The Honorable Gregory H. Woods
September 29, 2020
Page 2

        NYBAY believes that Cobalt is improperly withholding its 2019 financial records in any
form, whether unaudited or audited; a claim Cobalt denies. For some perspective in this regard,
the consolidated audited 2018 financials (as opposed to the unaudited financial statements used
to run the business of the Defendant parent and its subsidiaries), which the Court directed Cobalt
to produce, were completed this time last year, now approaching nearly two months ago, on
August 9th. Notably, Cobalt has promised to produce the requested financial records when they
are available, but has not provided any timeline as to when that will be.

       NYBAY served a subpoena upon Evercore seeking, inter alia, hoping to resolve these
open matters. The deadline for the completion of fact discovery is October 15, 2020 for the
purpose of permitting Evercore to respond to the subpoena. On September 25, 2020, Evercore
made an initial production to NYBAY in response to the subpoena.

       If these discovery matters remain open at the time of the discovery cutoff though,
NYBAY may require additional intervention from the Court to resolve these issues, particularly
regarding the 2019 financial records. Ultimately, NYBAY believes that Cobalt should be
required to produce the 2019 financial statements to NYBAY once they are available even if that
occurs after the discovery cutoff.

        Considering the open issues above and the pending Evercore subpoena, NYBAY believes
that the Court should adjourn the October 6, 2020 status conference to a date after the October
15, 2020 discovery cutoff.

COBALT’S POSITION:

        As a preliminary matter, defendant Cobalt Holdings, Inc. (“Cobalt”) has no objection to
adjourning the October 6, 2020 status conference to a date after the October 15, 2020 discovery
cutoff.

       As to the items NYBAY mentions in its section of this letter, Cobalt reiterates again that
Cobalt Holdings’ audited financials for 2019 have not yet been completed. Cobalt has previously
represented that once they are completed, they will be produced.

       We thank the Court for its consideration.


                                                     Respectfully submitted,

                                                     DUANE MORRIS LLP

                                                     /s/Evan Michailidis
                                                     Evan Michailidis
                 Case 1:19-cv-03618-GHW Document 116 Filed 09/30/20 Page 3 of 3



        The Honorable Gregory H. Woods
        September 29, 2020
        Page 3

                                                                  CECCARELLI LAW FIRM PLLC

                                                                  /s/Joseph J. Ceccarelli
                                                                  Joseph J. Ceccarelli


                                                                  BECKER & POLIAKOFF, LLP

                                                                  /s/Robert I. Rabinowitz
                                                                    Robert I. Rabinowitz




        cc:     All counsel of record (by ECF)




Application granted. The status conference scheduled for October 6, 2020, Dkt No. 114, is adjourned to October 19, 2020
at 3 p.m. The parties’ joint status letter is due no later than October 12, 2020. The parties are reminded that all other
deadlines in the case management plan remain unchanged.
SO ORDERED.
                                                     _____________________________________
Dated: September 30, 2020                                   GREGORY H. WOODS
New York, New York                                         United States District Judge
